Citation Nr: 0324612	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for perforation of the 
right tympanic membrane.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
October 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  Within the referenced decision, the RO denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and perforation of the right tympanic 
membrane.

In November 2002 the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A complete transcript 
of this hearing is of record.

In August 2002 the veteran's authorized representative 
indicated that the veteran was also seeking entitlement to 
service connection for tinnitus.  See Douglas v. Derwinski, 1 
Vet. App. 435, 438-39 (1992) (the Board is required to 
consider all the issues that have been reasonably raised by 
the record).  The RO has not yet adjudicated this issue in 
the first instance.  Therefore, this matter is referred to 
the RO for appropriate action.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the veteran's 
claims.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has not complied with the 
notification or duty to assist requirements of the VCAA and 
the implementing regulations.  In particular, the Board notes 
that the veteran has not been sent a letter or any other 
documentation complying with the notification requirements of 
the VCAA.  Moreover, additional VA examination is necessary 
for purposes of determining the etiology of the veteran's 
tympanic membrane perforation and any currently present 
hearing loss disability that he may have.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a 
letter that provides the notice 
required under 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 with respect to each 
of his claims.  The veteran should be 
informed that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that if the case is returned 
to the Board, the Board will not be 
able to adjudicate his claims until the 
one-year period for response has 
expired unless he waives the one-year 
response period.

	2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence and information identified, 
but not provided, by the veteran.

3.  When all indicated record 
development has been completed, the 
veteran should be scheduled for an 
audiology examination in order to 
determine the nature, extent, and 
etiology of any currently present 
tympanic membrane perforation and/or 
hearing loss disability he may have.  
The claims folder must be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  Based on the results of 
the examination and the review of the 
claims folder, the examiner should 
provide an opinion with respect to each 
of the following items: 

(a.)  Is it at least as likely as not 
that the veteran's perforation of the 
right tympanic membrane is 
etiologically related to his period of 
military service from October 1958 to 
October 1962, or caused by any incident 
of service, to include in-service noise 
exposure?

(b.)  What are the puretone thresholds, in 
decibels, in the veteran's right and left ear at 
the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz?

	(c.)  What is the speech recognition score using 
the Maryland CNC Test for the veteran's right and 
left ear?

(d.)  If the results of the veteran's audiometric 
testing for the right and/or left ear indicate any 
of the following:  (1) the auditory threshold in 
any of the frequencies at 500, 1000, 2000, and 4000 
Hertz is 40 decibels or greater; (2) the auditory 
thresholds for at least three of the frequencies at 
500, 1000, 2000, and 4000 Hertz are 26 decibels or 
greater; or (3) the speech recognition score using 
the Maryland CNC Test is less 94 percent, then the 
examiner should render an opinion as to whether it 
is at least as likely as not that the veteran's 
right and/or left ear hearing loss disability is 
etiologically related to any incident of service, 
to include in-service noise exposure.
A complete rationale for any opinion expressed 
should be included in the audiological examination 
report, to include upon what medical principles the 
opinions are based and citation to the evidence of 
record upon which the opinion is based.

6.  Following examination of the 
veteran, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
Remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	L. J. Wells-Green
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



